DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/19/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 43 under 35 U.S.C. 103 as being unpatentable over Voges et al. (WO 2016/062368 A1) as set forth in the Non-Final Rejection filed 04/20/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 20, 21, 24-26, 32, and 40 under 35 U.S.C. 103 as being unpatentable over Voges et al. (WO 2016/062368 A1) as set forth in the Non-Final Rejection filed 04/20/22 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2017/0331053 A1 as the English equivalent of WIPO publication WO 2016/062368 A1 (herein referred to as “Voges et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 20, 21, 24-26, 32, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al. (WO 2016/062368 A1).
	Regarding Claims 20, 21, 24-26, 32, and 44, Voges et al. discloses the following compound:

    PNG
    media_image1.png
    251
    384
    media_image1.png
    Greyscale

(page 59) such that X = O, i = 1, E = single bond, n = 0 or 1, Z = CR2 (with R2 = hydrogen) or C bonded to A, and A = Applicant’s formula (A) (with k = 0, m = 0, and Ar1 = aromatic ring system which has 12 ring atoms (biphenyl)) of Applicant’s formulae (I) and (I-1-8).  Voges et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, first layer comprising its inventive compound (inherently a hole-transporting layer), hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, electron-injecting layer, and cathode ([0078], [0083]-[0093], [0103]); notice there exists one or more further layers between the layer comprising its inventive compound and the emitting layer (such as hole-transporting layers and electron-blocking layers) ([0096]).  Voges et al. discloses that the hole-transporting layer comprises a different inventive (monoamine) compound ([0100]).  Other embodiments are disclosed such as: 

    PNG
    media_image2.png
    232
    398
    media_image2.png
    Greyscale

(page 28) (comprises spirobifluorenyl group).  However, Voges et al. does not explicitly disclose an embodiment that reads on the Applicant’s electronic device, particularly in regards to the composition of the at least one further layer (hole-transporting layer).  Nevertheless, it would have been obvious to produce such an electronic device via the incorporation of compound 82 as disclosed by Voges et al. (above) to the hole-transporting layer.  The motivation is provided by the fact Voges et al. explicitly teaches the use of a different inventive compound (i.e., other than the compound used in the layer directly adjacent to the anode (Compound 274)) in such a layer which is chosen from a highly finite list, thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claim 40, Voges et al. discloses compounds of the following form:

    PNG
    media_image3.png
    86
    107
    media_image3.png
    Greyscale

(Formula (A), [0014]) where A1 = independently H, alkyl, or Ar1 = aromatic or heteroaromatic ring system ([0015]-[0016]).  An embodiment is disclosed:

    PNG
    media_image1.png
    251
    384
    media_image1.png
    Greyscale

(page 59).  However, Voges et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula (S-1-1), particularly in regards to the position of the arylamino substituent group.  Nevertheless, it would have been obvious to modify Compound 274 as disclosed by Voges et al. (above) such that X = O, k = 0, and Ar1 = aromatic ring system which has 12 aromatic ring atoms (biphenyl) of Applicant’s formula (S-1-1).  The motivation is provided by the fact that the medication merely involves change in the substitution position of the arylamino group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Voges et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.  
	Voges et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, first layer comprising its inventive compound (inherently a hole-transporting layer as well as being inherently electron-blocking), hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, electron-injecting layer, and cathode ([0083]-[0093], [0103]).  Voges et al. discloses a formulation comprising a solvent and its inventive compound(s) ([0072]-[0073]).

Response to Arguments
9.	The Applicant argues on page 18 that “the skilled person has to make at least three selections within Voges”; the Applicant further argues on page 19 that there is no “specific hint in Voges to make such particular selection,” and that the Office has relied on “theoretically possible combinations of elements from the disclosure, which have no basis in the core teaching of Voges, as represented by the examples.”  Applicant's arguments have been fully considered but they are not persuasive.  Notice that Voges et al. explicitly discloses a compound that fully reads on the Applicant’s inventive formula (such as compound 274) among a highly finite list of clearly identified compounds; in paragraph [0099], Voges et al. discloses it is “preferable” that any of its inventive compounds comprises the hole-transporting layer of an organic electroluminescent (EL) device.  Hence, it is the position of the Office that clear motivation exists for one of ordinary skill in the art to predictably utilize any of the compounds as disclosed by Voges et al. (such as compound 274) in the hole-transporting layer of an organic electroluminescent (EL) device with a reasonable expectation of success.

10.	The Applicant argues on page 19 that “such layers are inherently electron blocking [as stated by the Office] is technically not correct”; the Applicant further argues against the making of the isomer of compound 274 as disclosed by Voges et. al., stating “with the methods disclosed by Voges, it is not possible to synthesize compounds” which corresponds to formula (S-1-1).  Applicant's arguments have been fully considered but they are not persuasive.  Firstly, notice that the hole-transporting layer comprising the modified compound 274 as disclosed by Voges et al. would inherently be an electron-blocking layer as it comprises a compound that fully reads on Applicant’s formula (S-1-1) (with a -[L1]k-N(Ar1)2 group that is identical to the Applicant’s preferred embodiment represented by Formula (A-4)); alternatively, notice that the bilayer comprising the hole-transporting layer and the electron-blocking layer as disclosed Voges et al. is itself inherently an electron-blocking layer ([0086]-[0088]).  Secondly, although the Applicant has asserted that it would not have been possible to synthesize the compounds which read on the Applicant’s formula (S-1-1), no evidence has been provided.  Voges et al. clearly discloses the possibility of multiple bonding positions of the polycyclic ring, including the bonding position as found in formula (S-1-1) (see, for example, compounds 37, 286, among others).  In fact, nowhere in Voges et al. suggests the impossibility of adapting the synthetic method to produce compound 274 to synthesize the positional isomer as produced by the Office. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786